 


111 HR 281 IH: Transparency in Corporate Filings Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 281 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Roskam introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the Securities and Exchange Commission to permit or require persons filing or furnishing information under the securities laws to make such information available on internet websites, in addition to or instead of including such information in filings with or submissions to the Commission, under such conditions as the Commission may specify by rule. 
 
 
1.Short titleThis Act may be cited as the Transparency in Corporate Filings Act.
2.Authority to permit or require Securities Act of 1933 filings on internet websites
(a)Registration statementsSection 7(a) of the Securities Act of 1933 (15 U.S.C. 77g(a)) is amended by striking any class of issuers or securities if it finds  and inserting any class of issuers or securities either because the Commission otherwise prescribed a means by which the information should be publicly disclosed, or because the Commission finds.
(b)ProspectusesSection 10(a)(4) of the Securities Act of 1933 (15 U.S.C. 77j(a)(4)) is amended to read as follows:

(4)there may be omitted from any prospectus any of the information required under this subsection (a) that the Commission may by rules or regulations provide may be publicly disclosed by another means, or that the Commission may designate as not being necessary or appropriate in the public interest or for the protection of investors..
(c)BroadcastsSection 10(f) of the Securities Act of 1933 (15 U.S.C. 77j(f)) is amended to read as follows:

(f)In any case where a prospectus consists of a radio or television broadcast, copies thereof shall be filed with the Commission or otherwise publicly disclosed under such rules and regulations as it shall prescribe.  The Commission may by rules and regulations require the filing with it of forms and prospectuses or other means of public disclosure used in connection with the offer or sale of securities registered under this title..
(d)Rules and regulationsSection 19(a) of the Securities Act of 1933 (15 U.S.C. 77s(a)) is amended by inserting or other means of public disclosure  after prescribe the form or forms.
3.Authority to permit or require Securities Exchange Act of 1934 filings on internet websites
(a)Periodic reportsSection 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) is amended by inserting or otherwise publicly disclose by means prescribed by the Commission,  after Every issuer of a security registered pursuant to section 12 of this title shall file with the Commission, .
(b)Other Means Than FormsSection 13(b)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(b)(1)) is amended by inserting or other means of public disclosure  after the form or forms .
(c)Additional disclosuresSection 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended by inserting or otherwise publicly disclose by means prescribed by the Commission,  after shall file with the Commission, .
4.Authority to permit or require Investment Company Act of 1940 filings on internet websites
(a)Registration statementsSection 8(b)(5) of the Investment Company Act of 1940 (15 U.S.C. 80a–8(b)(5)) is amended by inserting or otherwise publicly disclosed by means prescribed by the Commission  after required to be filed .
(b)Copies of required public disclosuresSection 8(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–8(c)) is amended—
(1)in paragraph (2), by striking and;
(2)by redesignating paragraph (3) as paragraph (4);
(3)by inserting after paragraph (2) the following new paragraph:

(3)copies of any information that is required to be publicly disclosed by the Commission pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934; and; and
(4)in paragraph (4) (as redesignated by paragraph (2) of this subsection), striking and (2) and inserting , (2), and (3).
(c)Periodic or other reportsSection 30(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–29(a)) is amended by inserting or otherwise publicly disclose after required to file annually.
(d)Rules and regulations concerning alternative means of disclosureSection 38 of the Investment Company Act of 1940 (15 U.S.C. 80a–37) is amended—
(1)by redesignating subsection (c) as subsection (d); and
(2)inserting after subsection (b) the following new subsection:

(c)The Commission, by such rules and regulations or orders as it deems necessary or appropriate in the public interest or for the protection of investors, may permit or require one or more alternative means of public disclosure in lieu of, or in addition to, filing with the Commission or transmitting to security holders all or any part of any registration statement, prospectus, application, report, account, record, or other document under this title and may determine whether any information so disclosed shall be deemed filed or transmitted for all or any purposes under this title.. 
 
